         Case 1:21-cr-00175-TJK Document 153 Filed 08/26/21 Page 1 of 3




 IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

__________________________________________
UNITED STATES OF AMERICA            :
                                    :      CRIMINAL NO. 21-CR-175-3 (TJK)
                  v.                :
                                    :
ZACHARY REHL                        :


                        MOTION TO WITHDRAW AS COUNSEL

       COMES NOW, SHAKA M. JOHNSON, ESQUIRE to file the within Motion for Leave

to Withdraw as Counsel for Defendant Zachary Rehl as follows:

       1. On or about March 19, 2021, the surety for Defendant retained for legal services in

          the above-captioned case.

       2. Following the arraignment, detention hearing, and subsequent detention hearing

          before this Court, the surety has advised that she is unable to fund the legal services

          moving forward.

       3. The Defendant has been detained in custody and is without sufficient means to fund

          his legal representation without the help and support of his family.

       4. The undersigned is unable to continue representing the Defendant without payment

          for legal services to be rendered, as the discovery in this matter is voluminous and

          will require extensive preparation, research, and travel to properly represent the

          Defendant in this matter.

       5. A succeeding attorney is not known at this time.

       6. The Defendant, through his surety requested that we withdraw from this matter, so

          that he could apply for the public defender.

       7. A copy of this Motion is also being served on the Defendant via First-Class Mail.
         Case 1:21-cr-00175-TJK Document 153 Filed 08/26/21 Page 2 of 3




        WHEREFORE, Shaka M. Johnson, Esquire respectfully request that this Court grant his

Motion to Withdraw as Counsel and grant him leave to withdraw his appearance for Zachary

Rehl.


DATED: April 26, 2021

                                                 Respectfully submitted,

                                                 /s/ Shaka M. Johnson
                                                 Shaka M. Johnson, Esquire

                                                 Law Office of Shaka Johnson, LLC
                                                 1333 Christian Street
                                                 Philadelphia, PA 19147
                                                 (215) 732-7900
                                                 Shaka@Shakajohnsonlaw.com
         Case 1:21-cr-00175-TJK Document 153 Filed 08/26/21 Page 3 of 3




  IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                           PENNSYLVANIA

__________________________________________
UNITED STATES OF AMERICA            :
                                    :      CRIMINAL NO. 21-CR-175-3 (TJK)
                  v.                :
                                    :
ZACHARY REHL                        :
                                    :

                               CERTIFICATION OF SERVICE

       I, Shaka M. Johnson, Esquire, undersigned counsel for Zachary Rehl, hereby certify that

on this 26th day of August 2021, I caused a true and correct copy of the instant Motion to

Withdraw as Counsel to be served on the following:

                      Luke M. Jones, Esquire
                      Assistant United States Attorney
                      United States Attorney’s Office
                      District of Columbia


                      Zachary William Rehl # 34945-509
                      FDC Philadelphia
                      Federal Detention Center
                      P.O. Box 562
                      Philadelphia, PA 19105

                                                     /s/ Shaka M. Johnson
                                                     Shaka M. Johnson, Esquire

                                                     Law Office of Shaka Johnson, LLC
                                                     1333 Christian Street
                                                     Philadelphia, PA 19147
                                                     (215) 732-7900
                                                     Shaka@Shakajohnsonlaw.com


Dated: August 26, 2021
